    Case 8:15-cv-00865-DOC-SHK Document 844 Filed 08/16/21 Page 1 of 5 Page ID #:37501


                   1   LATHAM & WATKINS LLP
                        Michele D. Johnson (Bar No. 198298)
                   2    michele.johnson@lw.com
                        Kristin N. Murphy (Bar No. 268285)
                   3    kristin.murphy@lw.com
                       650 Town Center Drive, 20th Floor
                   4   Costa Mesa, CA 92626-1925
                       Tel: (714) 540-1235
                   5   Fax: (714) 755-8290
                   6   LATHAM & WATKINS LLP
                        Colleen C. Smith (Bar No. 231216)
                   7    colleen.smith@lw.com
                       12670 High Bluff Drive
                   8   San Diego, CA 92130-3086
                       Tel: (858) 523-5400
                   9   Fax: (858) 523-5450
              10       LATHAM & WATKINS LLP
                        Andrew Clubok (pro hac vice)
              11        andrew.clubok@lw.com
                        Sarah A. Tomkowiak (pro hac vice)
              12        sarah.tomkowiak@lw.com
                       555 Eleventh Street NW, Suite 1000
              13       Washington, DC 20004-1304
                       Tel: (202) 637-2200
              14       Fax: (202) 637-2201
              15       Attorneys for Defendants Puma
                       Biotechnology, Inc. & Alan H. Auerbach
              16
              17                           UNITED STATES DISTRICT COURT
              18                         CENTRAL DISTRICT OF CALIFORNIA
              19                                   SOUTHERN DIVISION
              20
                       HSINGCHING HSU, Individually and         CASE NO. 8:15-cv-00865-DOC-SHK
              21       on Behalf of All Others Similarly
                       Situated,                                DECLARATION OF JORDAN D.
              22                                                COOK IN SUPPORT OF
                                     Plaintiff,                 DEFENDANTS’ MOTION TO
              23                                                EXCLUDE CLAIMS
                            v.
              24                                                Date:        November 1, 2021
                       PUMA BIOTECHNOLOGY, INC.,                Time:        8:30 a.m.
              25       and ALAN H. AUERBACH,                    Courtroom:   9D
                                                                Judge:       Hon. David O. Carter
              26                     Defendants.
              27
              28
                                                                              COOK DECL. ISO DEFS.’ MOT. TO
ATTORNEYS AT LAW
 ORANGE COUNTY
                                                                                           EXCLUDE CLAIMS
                                                                             CASE NO. 8:15-CV-00865-DOC-SHK
    Case 8:15-cv-00865-DOC-SHK Document 844 Filed 08/16/21 Page 2 of 5 Page ID #:37502


                   1         I, Jordan D. Cook, declare and state as follows:
                   2         1.    I am an attorney with Latham & Watkins LLP and counsel of record
                   3 for Defendants Puma Biotechnology, Inc. and Alan H. Auerbach. I am admitted to
                   4 practice law in the State of California and am a member in good standing of the
                   5 United States District Court for the Central District of California. I submit this
                   6 declaration in support of Defendants’ Motion for Leave to Amend the Final
                   7 Pretrial Order.
                   8         2.    On September 8, 2020, Plaintiffs submitted a claims report to the
                   9 Court which included a list of all the claims for which they sought recovery. See
              10 ECF No. 795.
              11             3.    On September 21, 2020, I received a link to a secure website with two
              12 zip files from Ross Murray at Gilardi & Co., LLC. These files contained support
              13 documents that were hyperlinked to a spreadsheet listing all of the claims
              14 submitted to the Court. A true and correct copy of Mr. Murray’s email is attached
              15 hereto as Exhibit A.
              16             4.    I supervised the download of all documents Mr. Murray posted to the
              17 secure website on September 21, 2020.
              18             5.    On October 9, 2020, Plaintiffs submitted a supplemental claims
              19 report, as requested by the Court. See ECF No. 802.
              20             6.    On October 11, 2020, I sent Mr. Murray an email requesting
              21 additional backup for certain claims that had not been included in the original
              22 claims report. Mr. Murray posted that documentation to a secure website on
              23 October 15, 2020.
              24             7.    I also supervised the download of the additional documents Mr.
              25 Murray posted to the secure website on October 15, 2020.
              26             8.    Between October 2020 and April 2021, I supervised a team of Latham
              27 & Watkins employees in their review of the claims and backup material submitted
              28 with each claim. In total, Defendants’ counsel have collectively spent over 450
                                                                                 COOK DECL. ISO DEFS.’ MOT. TO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   1                            EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
    Case 8:15-cv-00865-DOC-SHK Document 844 Filed 08/16/21 Page 3 of 5 Page ID #:37503


                   1 hours analyzing the claims and the supporting documentation provided by the
                   2 claims administrator.
                   3         9.    Defendants’ counsel’s review of the claims focused on evaluating
                   4 backup documents submitted with each claim, evaluating whether the backup
                   5 supported the existence of damages for each claimant, and analyzing whether the
                   6 supporting documentation for each claim would allow Defendants to evaluate, and
                   7 challenge, individual reliance.
                   8         10.   As part of that review process, Defendants’ counsel have conferred
                   9 with Plaintiffs’ counsel and Gilardi & Co. to clarify information in the final claims
              10 report and request additional documentation for deficient claims.
              11             11.   Attached hereto as Appendix A is a true and correct copy of
              12 Defendants’ list of challenged claims. [FILED UNDER SEAL AND PUBLICLY
              13 REDACTED.]
              14             12.   The team I supervised reviewed the backup documents submitted with
              15 each claim. No backup documentation was submitted for 1238 claims. Those
              16 claims are listed in rows of 1-1238 Appendix A (Category A).
              17             13.   Defendants identified the claims listed in rows 1-1238 of Appendix A
              18 on March 29, 2021 in their Post-Trial Claims Submission Pursuant to ECF No.
              19 817. ECF No. 820.
              20             14.   Since that submission, Defendants have not received any
              21 corroborating documentation regarding the claims listed in rows 1-1238 of
              22 Appendix A.
              23             15.   Attached hereto as Exhibit B is a true and correct copy of October 27,
              24 2014 Investment Management Agreement between Norfolk County Council as
              25 administering authority for Norfolk Pension Fund and Capital International
              26 Limited, produced by Lead Plaintiff at NORF0000919-72, and marked as
              27 Deposition Exhibit 10.
              28
                                                                                 COOK DECL. ISO DEFS.’ MOT. TO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   2                            EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
    Case 8:15-cv-00865-DOC-SHK Document 844 Filed 08/16/21 Page 4 of 5 Page ID #:37504


                   1        16.    Attached hereto as Exhibit C is a true and correct copy of a May 14,
                   2 2015 article by Skye Drynan titled “Puma: The house is NOT on file – BUY,”
                   3 produced by third party Capital at CII-00390-92 and marked as Deposition Exhibit
                   4 34.
                   5        17.    Attached hereto as Exhibit D is a true and correct copy of excerpts
                   6 from the transcript of the deposition of Skye Drynan of Capital International, taken
                   7 September 26, 2017.
                   8        18.    Attached hereto as Exhibit E is a true and correct copy of a June 2,
                   9 2015 CII WAC Call Summary, produced by third party Capital at CII-00563-64,
              10 and marked as Deposition Exhibit 36.
              11            19.    Attached hereto as Exhibit F is a true and correct copy of excerpts
              12 from the transcript of the deposition of Darcy Kopcho of Capital International,
              13 taken October 30, 2018.
              14            20.    Attached here to as Exhibit G is a true and correct copy of a May 23,
              15 2015 email from Alan Auerbach to Skye Drynan, produced by Puma at
              16 PUMA00040171-73 and marked as Deposition Exhibit 35.
              17            21.    Attached here to as Exhibit H is a true and correct copy of a July 28,
              18 2014 document titled “Puma (CEO),” produced by third party Capital at CII-
              19 00565-26, and marked as Deposition Exhibit 185.
              20            22.    Attached hereto as Exhibit I is a true and correct copy of an October
              21 8, 2014 email from Craig Gordon to Eric Schmidt, produced by third party Cowen
              22 at CW002413-14, and marked as Deposition Exhibit 24. At the request of Cowen,
              23 Puma redacted irrelevant, confidential information the top of this document,
              24 enabling Puma to file publicly the portions that are relevant to this motion.
              25            23.    Attached hereto as Exhibit J is a true and correct copy of an October
              26 8, 2014 email from Alan Auerbach to Craig Gordan and Skye Drynan, produced by
              27 Puma at PUMA00021112-13, and marked as Deposition Exhibit 25.
              28
                                                                                 COOK DECL. ISO DEFS.’ MOT. TO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  3                             EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
    Case 8:15-cv-00865-DOC-SHK Document 844 Filed 08/16/21 Page 5 of 5 Page ID #:37505


                   1        24.    Attached here to as Exhibit K is a true and correct copy of excerpts
                   2 from a September 26, 2014 research report by Skye Drynan for CII Biotech Day,
                   3 produced by third party Capital at CII-00405-52, and marked as Deposition Exhibit
                   4 22.
                   5        25.    Attached here to as Exhibit L is a true and correct copy of a January
                   6 12, 2015 research report by Skye Drynan, titled “Puma is the Cat’s Meow,”
                   7 produced by third party Capital at CII-00393-404, and marked as Deposition
                   8 Exhibit 26.
                   9        26.    Attached hereto as Exhibit M are true and correct copies of
              10 documentation submitted by Plaintiffs in support of Claim Nos. 608111-8, 608110-
              11 0, 608112-6, and 608114-2. [FILED UNDER SEAL.]
              12            27.    Attached hereto as Exhibit N are true and correct copies of
              13 documentation submitted by Plaintiffs in support of Claim Nos. 608277-7 and
              14 608276-9. [FILED UNDER SEAL.]
              15            28.    Attached hereto as Exhibits 1-127 are true and correct copies of the
              16 backup documentation submitted by Plaintiffs in support of the claims listed on
              17 Appendix A. The fifth column in Appendix A indicates the corresponding exhibit
              18 number for each claim. No backup was submitted for claims with “No backup” in
              19 that column. [FILED UNDER SEAL.]
              20            I declare under penalty of perjury under the laws of the United States that
              21 the foregoing is true and correct and that this declaration was executed on August
              22 16, 2021 in Costa Mesa, California.
              23
              24 Executed on August 16, 2021.                   /s/ Jordan D. Cook
              25                                                Jordan D. Cook
              26
              27
              28
                                                                                COOK DECL. ISO DEFS.’ MOT. TO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  4                            EXCLUDE CLAIMS
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
